DETAILED ACTION
This action is in response to the amendments filed on Jan. 21st, 2022. A summary of this action:
Claims 1-27, 40, 53 have been presented for examination.
Claims 1, 14, 27, 40, 53 have been amended
Claims 1-5, 10-18, 23-27, 40, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Gencer et al., “Fin Bending due to Stress and its Simulation”, 2013 and in further view of Strecker et al., “A 3D moving grid algorithm for process simulation”, 2006
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Gencer et al., “Fin Bending due to Stress and its Simulation”, 2013 and in further view of Strecker et al., “A 3D moving grid algorithm for process simulation”, 2006 and in further view of Quirk et al., “Semiconductor Manufacturing Technology”, Chapter 10, “Oxidation”, 2001, PowerPoint. 
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in  and in further view of Poncet, “Finite-Element Simulation of Local Oxidation of Silicon”, 1985. 
Claims 8-9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Gencer et al., “Fin Bending due to Stress and its Simulation”, 2013 and in further view of Strecker et al., “A 3D moving grid algorithm for process simulation”, 2006 and in further view of Hoffman et al., “On 2D/3D Numerical Oxidation Modeling: Calibration and Investigation of Silicon Crystal Orientation Effect on Stresses in Shallow Trench Isolations”, 2000 and in further view of Simonka et al., “Three-Dimensional Growth Rate Modeling and Simulation of Silicon Carbide Thermal Oxidation”, Oct. 2016
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the claim objections
	In view of the amendments, the objection is withdrawn.

Regarding the § 112(a) Rejection
	In view of the amendments, the rejection is withdrawn. 

Regarding the § 103 Rejection
	In view of the amendments and supporting arguments, the rejection is withdrawn. 
	A new grounds of rejection is set forth below, as necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5, 10-18, 23-27, 40 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Gencer et al., “Fin Bending due to Stress and its Simulation”, 2013 and in further view of Strecker et al., “A 3D moving grid algorithm for process simulation”, 2006

Regarding Claim 1
Senez teaches: 
	A method for developing an integrated circuit fabrication process, the process including an oxidation process which introduces stresses that cause deformation of structures in an integrated circuit device to be fabricated, the device including a first [device] having first starting surfaces and a first starting surface material..., wherein the oxidation process converts a portion of the first...starting surface materials into a first oxide material a..., respectively, the method comprising: (Senez, abstract, teaches a system/method for 2-D modeling of “oxidation of silicon” such as for “integrated circuits” [simulating/modeling oxidation for IC process development] wherein page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words Senez teaches a system/technique for 2D modeling of oxidation wherein it Senez renders obvious  to apply this technique to a “3-D” simulator” [i.e., it would have been obvious to apply the method of Senez to 3D structures/models] – see below such as figure 4, the stresses induced by oxidation in the simulation cause “deformation” of the structures in the device )
	accessing, by a computer system, data describing a three-dimensional model of the first [device] prior to the oxidation process;(Senez, section 5 starting on page 726 teaches examples of the “application” of the system to “structures” using a process simulator, e.g. see page 728 ¶ 1-¶ 2 and figure 10 which provides an example “structure” to which the system is applied to wherein the system “allows for its use for the optimization of the oxidation stack”, i.e. as Senez is applying this system to a “structure” the computer system is obviously accessing data describing a model of the structure prior to the oxidation process, and as Senez, as cited above, teaches that it would have been obvious to use this technique in combination with a “3-D” process simulator – it would have been obvious to access data deriving a 3D model of the structure such as would be used in a 3D process simulator for an IC structure)
estimating, by the computer system, by simulation and in dependence upon a set of oxidizing conditions, a first depth by which the oxidation process converts the first starting surface material to the first oxide material orthogonally to the first starting surfaces at each respective one of a plurality of surface points on the first starting surfaces in the three- dimensional model prior to the oxidation process; (Senez, see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of surface points – specifically see figure 4 and see page 725 col. 1, i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Grove model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725), also for more clarification on this being orthogonal – “the oxide volume expansion is assumed normal to the interface” and “Indeed, during oxidation, the conversion of silicon into oxide can be achieved isotropically or anisotropically (e.g., in the direction normal to the interface).” (section C on page 721), i.e. both the conversion and the expansion are orthogonal/”normal” to the silicon interface
in regards to the set of oxidation conditions – see section IV ¶ 1 which teaches “The numerical model of silicon oxidation depends on the stress level in oxide and the stress distribution is itself function of the temperature, pressure and oxidizing ambient of the process”, these are examples of “oxidation conditions” – the system of Senez performs a “calibration of the stress dependent parameters” to account for the oxidation conditions, e.g. see table 2- this includes using the oxidation conditions for the Deal-Grove model that “defines” the depth for the oxidation, e.g. such as used in equations 1-2 of Senez which is then used in equation 4 such as the “temperature” and the “corresponding activation volume”  and the “activation volume of the phenomenon” – as per table II these are some of the “best values” that are “results of the parameter extraction” (page 726, col. 1, ¶ 2), also see page 726, col. 1, ¶ 4 which teaches “The oxidation is performed at 950°C to grow 0.7 pm of final field oxide” for an example application
in regards to the 3D model prior to the oxidation process – see figure 4 – this shows in figure 4(a) that Senez starts with the structure prior to the oxidation process [i.e., the “new oxide” is due to the oxidation process], and then see page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words it would have been obvious from Senez to apply the technique of Senez to “3D codes” as stated in Senez, i.e. 3D codes with 3D models, wherein the model is prior to the oxidation process and the technique of Senez is used to simulate the oxidation process;

    PNG
    media_image1.png
    541
    975
    media_image1.png
    Greyscale

	...
replacing, by the computer system, [the first starting surface material] with the first oxide material to the first depth;(Senez, as cited above, teaches that the silicon is replaced/consumed by “new oxide” in the model at each of the points to the depth defined by the D.G. model - see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of surface points – specifically see figure 4 and see page 725 col. 1, ¶ 1 which teaches that the “D.G. [Deal-Grove] model defines [estimates] the quantity of consumed silicon. Consequently, a new material is inserted in the structure, corresponding to this consumed silicon, and defined as the new oxide material (Fig. 4(b)).”, i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Ground model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725))
...
	determining, by the computer system, an initial mechanical stress and strain field in the three- dimensional model in dependence upon the first ...depths and first ...expansion ratios by which a given depth of the first ... surface materials respectively, expand orthogonally to the first ... starting surfaces upon application of the oxidation process;(Senez, section A on page 721 teaches that “At the beginning of the time step, stress effects are calculated according to the stress distribution in the structure” – i.e. the stress-strain field is initially determined  – the see figure 2- Senez is determining the “compressive initial strain condition” for the “new oxide” as ¶ 2 – the system determines an “initial enforced oxide expansion” and “relaxes toward mechanical equilibrium” – also see section D on page 722 which teaches using “Hook’s Law” to model the “stress/strain relation” [stress and strain fields – these include the use of a “first tensor” and “second tensor”] with a “dilatational component of the stress, which involves a volumetric expansion or compression and the deviatoric part, which only accounts for the shape modification”, in other words Senez teaches modeling the “deformation of the structure” wherein an “compressive initial strain condition” [including stress] is initially determined for the compressed initial oxide to the first depths – the “compressive” stress is determined as part of an “initial enforced oxide expansion”, i.e. the system determines the initial compressive stress/strain field based upon the “volume expansion of the oxidation process”  which includes the depth that the “new oxide” has been “inserted” into and this “new oxide” then expands due to the initial stress-strain condition [the “initial enforced oxide expansion”]– as per figure 4 (c) this “compressive initial strain condition” is used to model the “deformation of the structure” and the corresponding “expansion” of the “new oxide” – also see figure 1 this is the determination of the “initial strain condition for oxide volume expansion” after a “new oxide layer formation...and stresses interpolation” – for the expansion ratio see page 721 section B which teaches the system includes a “volume expansion factor [ratio] of silicon to oxide conversion” of “0.44”)   ;
	calculating, by the computer system, in the three-dimensional model including the first ...oxide materials deposited to the first ...depths, respectively, at each of the plurality of surface points, an equilibrium mechanical stress and strain field in dependence upon the initial mechanical stress and strain field;(Senez, as cited above, teaches determining the initial stress-strain “condition” for the “volume expansion” of the oxide layer, e.g. see figure 1-2 and 4 – this is the initial stress-strain condition – Senez starts from this “initial” stress-strain “condition” and forces an “expansion” of the oxide and models the stress-strain during this, i.e. as per page 725, col. 1, ¶ 1 “When the global convergence on the mechanical problem is reached, the two oxide layers (new and old) are merged and the new coordinates of all nodes re-computed (Fig. 4(c)):” – the system converges to an equilibrium stress-strain field for the “mechanical problem” which is the “deformation of the structure” [deformation compared to a state of the structure prior to the oxidation process –see figure 4] for clarification see section II, ¶ 1 which teaches “The oxidation model presented in this paper is based on the 2-D extension of the Deal and Grove (D.G.) model [10]. It decomposes an oxidation step as a succession of basic processes which consist in: 1) the diffusion of the oxidant species through the silicon dioxide, 2) the reaction at the interface which consumes silicon [the initial stress-strain condition] and generates volume expansion [the initial stress-strain is due to the “volume expansion”, and 3) deformation of the entire structure according to the rheological behavior of each materials [the equilibrium stress-strain fields including the oxide deposited to the first depths, in dependence of the initial stress-strain condition, and including the “deformation of the entire structure”] – to further clarify this includes deformation of the silicon see section VI which teaches “The deformation of the silicon/polysilicon material is taken into account” and see the abstract, to further clarify that the final equilibrium stress-strain field is determined see page 722 col. 2, ¶ 3-4 – once the “convergence criterion is checked” [converges to equilibrium] a “new stress distribution” [stress-stain] is then “calculated” including the “deformation”, also see section C ).
	calculating, by the computer system, based at least in part on the equilibrium mechanical stress and strain field, and as compared to a state of the first [device] prior to the oxidation process, deformations of the integrated circuit device...;(Senez, as cited above, teaches determining the initial stress-strain “condition” for the “volume expansion” of the oxide layer, e.g. see figure 1-2 and 4 – this is the initial stress-strain condition – Senez starts from this “initial” stress-strain “condition” and forces an “expansion” of the oxide and models the stress-strain during this, i.e. as per page 725, col. 1, ¶ 1 “When the global convergence on the mechanical problem is reached, the two oxide layers (new and old) are merged and the new coordinates of all nodes re-computed (Fig. 4(c)):” – the system converges to an equilibrium stress-strain field for the “mechanical problem” which is the “deformation of the structure” [deformation compared to a state of the structure prior to the oxidation process –see figure 4] for clarification see section II, ¶ 1 which teaches “The oxidation model presented in this paper is based on the 2-D extension of the Deal and Grove (D.G.) model [10]. It decomposes an oxidation step as a succession of basic processes which consist in: 1) the diffusion of the oxidant species through the silicon dioxide, 2) the reaction at the interface which consumes silicon [the initial stress-strain condition] and generates volume expansion [the initial stress-strain is due to the “volume expansion”, and 3) deformation of the entire structure according to the rheological behavior of each materials [the equilibrium stress-strain fields including the oxide deposited to the first depths, in dependence of the initial stress-strain condition, and including the “deformation of the entire structure”] – to further clarify this includes deformation of the silicon see section VI which teaches “The deformation of the silicon/polysilicon material is taken into account” and see the abstract, to further clarify that the final equilibrium stress-strain field is determined see page 722 col. 2, ¶ 3-4 – once the “convergence criterion is checked” [converges to equilibrium] a “new stress distribution” [stress-stain] is then “calculated” including the “deformation”, also see section C on page 721 “From this initial enforced oxide expansion, the structure relaxes toward mechanical equilibrium” [i.e. the simulation converges to “equilibrium” for the stress-strain fields])
	reporting, by the computer system, the deformations to a user;(Senez, as cited above ,teaches determining “deformations of the entire structure” as the final step – see figure 3 which provides a display of the “Mesh obtained at the end of the simulation in the oxide material.” [example of a report of the deformation to the user] – the Examiner also notes that as per page 720 the “algorithms” of Senez are explicitly combined with “IMPACT-4” and rendered obvious to be combined with “3-D” process simulators – it would have been obvious to use systems such as readily available process simulators to display a report on the deformations)
	and repeating the estimating steps, the replacing steps, the determining step, and the calculating steps  (Senez, page 728, col. 2, ¶ 1-2 teaches using the system for “optimization of the oxidation stack” [repeating the above steps to optimize the structure design])

Senez does not explicitly teach:
using a revised set of oxidizing conditions to identify a preferred set of oxidizing conditions. 

In addition, Senez does not teach the simulated etching and replacement step:
simulating, by the computer system, an etching operation based on the set of oxidizing conditions, the first starting surface material at each of the plurality of surface points to the first depth in the three-dimensional model and replacing the etched first starting surface material with a gas or vacuum;
	replacing, by the computer system, the gas or vacuum with the first oxide material...

In addition, Senez does not explicitly teach applying the technique to at least two FinFETs, i.e.:
the device including a first FinFET having first starting surfaces and a first starting surface material and a second FinFET having second starting surfaces and a second starting surface material, wherein the oxidation process converts a portion of the first and second starting surface materials into a first oxide material and a second oxide material, respectively, the method comprising:
	and second FinFETs 
estimating, by the computer system, by simulation and in dependence upon the set of oxidizing conditions, a second depth by which the oxidation process converts the second starting surface material to the second oxide material orthogonally to the second starting surfaces at {00830627.DOCX }2Appl. No. 15/679,082Attorney Docket No. Amendment dated January 21, 2022SYNP 2877-2 (2877US02) Response to Non-Final Office Action each respective one of a plurality of surface points on the second starting surfaces in the three-dimensional model prior to the oxidation process;
	simulating, by the computer system, an etching operation based on the set of oxidizing conditions, the second starting surface material at each of the plurality of surface points to the second depth in the three-dimensional model and replacing the etched second starting surface material with a gas or vacuum;
	replacing, by the computer system, the gas or vacuum with the second oxide material to the second depth;
determining, by the computer system, an initial mechanical stress and strain field in the three- dimensional model in dependence upon the first and second depths and first and second expansion ratios by which a given depth of the first and second surface materials respectively, expand orthogonally to the first and second starting surfaces upon application of the oxidation process;
calculating, by the computer system, based at least in part on the equilibrium mechanical stress and strain field, and as compared to a state of the first and second FinFETs prior to the oxidation process, deformations of the integrated circuit device including deformation of the first FinFET and deformation of the second FinFET;
	comparing the deformation of the first FinFET to the second FinFET to determine a physical condition of the integrated circuit device;
 
Senez 2 teaches:
using a revised set of oxidizing conditions to identify a preferred set of oxidizing conditions. (Senez 2, abstract teaches a system using an “upgraded and optimized” version of “IMPACT” [the simulator already modified by Senez above], then see page 5575, col. 1, ¶ 3 teaches using “TCAD” for “the development of” ICs to simulate “many modifications of the process flow both in terms of process conditions and/or device geometries to define the state-of-the-art technology with respect to stress”, also see page 5575, section II.A which teaches that the “process conditions of this oxidation step…can be optimized [this includes repeating the oxidation simulation using revised sets of oxidation conditions to determine an optimal/preferred set of oxidizing conditions], wherein the step is thermal oxidation on trench walls for STI, and wherein “several process parameters related to this module can be strictly correlated with defect [stress-related] generation and therefore, with active device electrical behavior”, for more details refer section 3 on pages 5577-5578 which describes the use of “mechanical stress” model for “integrated devices” and lists several relevant process parameters for the optimization, in summary Senez, as cited, teaches using a mechanical stress model for oxidation to determine the effect of process parameters on an electrical circuit from the stresses from the oxidation, wherein the model is then used to optimize the process parameters ) 
simulating, by the computer system, an etching operation based on the set of oxidizing conditions, the first starting surface material at each of the plurality of surface points to the first depth in the three-dimensional model (Senez 2, page 5575, paragraph split between the columns: “For the simulation of the microfabrication steps (i.e., lithography, deposition, etching, diffusion, oxidation, silicidation, etc.), the role of TCAD is to predict the morphology of while a trench is etched by means of a reactive ion etching (RIE). Then, a thermal oxide is grown at high temperature on the trench walls. Depending on the process conditions of this oxidation step that can be optimized in order to remove the plasma damage, a facet can be generated at the bottom corner of the trench. Different oxide deposition techniques can then be used for filling of the isolation region.”, i.e. page 5578 col. 2, ¶ 1: “Then, the following processing steps have been simulated: pad oxide (padox) formation, nitride deposition, annealing of oxidation mask, etching of nitride, and padox to define the active area, etching of Si to define the trench, ramp up, dry oxidation of the trench and annealing, ramp down, and finally, filling of the trench with either HDP or HDP”

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez on a system for modeling oxidation such as for optimization of the “stack” with the teachings from Senez 2 on using a process simulator which includes oxidation simulation for optimizing the process conditions for optimization which include etching. The motivation to combine would have been that “Indeed, with technology computer aided design (TCAD), one can test, at low development time and cost, many modifications of the process flow both in terms of process conditions and/or device 
In addition, both of the Senez references are by at least one same author, and for the same process simulator “IMPACT”, i.e. these are already combined. 

Senez, as modified by Senez 2, does not teach the simulated replacement: 
... replacing the etched first starting surface material with a gas or vacuum;
	replacing, by the computer system, the gas or vacuum with the first oxide material...
	... replacing the etched second starting surface material with a gas or vacuum;
	replacing, by the computer system, the gas or vacuum with the second oxide material to the second depth;...

In addition, Senez does not explicitly teach applying the technique to at least two FinFETs, i.e.:
the device including a first FinFET having first starting surfaces and a first starting surface material and a second FinFET having second starting surfaces and a second starting surface material, wherein the oxidation process converts a portion of the first and second starting surface materials into a first oxide material and a second oxide material, respectively, the method comprising:
	and second FinFETs 
estimating, by the computer system, by simulation and in dependence upon the set of oxidizing conditions, a second depth by which the oxidation process converts the second starting surface material to the second oxide material orthogonally to the second starting surfaces at {00830627.DOCX }2Appl. No. 15/679,082Attorney Docket No.each respective one of a plurality of surface points on the second starting surfaces in the three-dimensional model prior to the oxidation process;
	simulating, by the computer system, an etching operation based on the set of oxidizing conditions, the second starting surface material at each of the plurality of surface points to the second depth in the three-dimensional model and replacing the etched second starting surface material with a gas or vacuum;
	replacing, by the computer system, the gas or vacuum with the second oxide material to the second depth;
determining, by the computer system, an initial mechanical stress and strain field in the three- dimensional model in dependence upon the first and second depths and first and second expansion ratios by which a given depth of the first and second surface materials respectively, expand orthogonally to the first and second starting surfaces upon application of the oxidation process;
calculating, by the computer system, based at least in part on the equilibrium mechanical stress and strain field, and as compared to a state of the first and second FinFETs prior to the oxidation process, deformations of the integrated circuit device including deformation of the first FinFET and deformation of the second FinFET;
	comparing the deformation of the first FinFET to the second FinFET to determine a physical condition of the integrated circuit device;
 
Gencer, as taken in combination with Senez and Senez 2, teaches:
the device including a first FinFET having first starting surfaces and a first starting surface material and a second FinFET having second starting surfaces and a second starting surface material, wherein the oxidation process converts a portion of the first and second starting surface materials into a first oxide material and a second oxide material, respectively, the method comprising: (Gencer, abstract, teaches simulating 3D structures such as “fins, which are high aspect ratio elements” wherein page 111, col. 1, last paragraph teaches that the “fin model” includes simulating an “oxide layer” and the “stress” due to the “oxide” which may cause the “fin” to bend, e.g. see figure 1, for which the aspect ratio is at least “0.3” to “0.05” [at least 6:1], also see section 2 on page 109 which describes the “stress of deposited layers”, for results see figures 4-5 which show the displacement [deformation] fields and meshing results, also see page 110 column 1, the last paragraph which teaches a “comparison with simulation results” wherein the fin has “oxide”, and see figures 1, 6, and 13 – Gencer teaches simulating a plurality of “FinFETs” (Gencer, §1 ¶ 1) for deformations such as bending [see the figures] wherein the bending is in part due to the stresses from the oxide layer, e.g. page 111 col. 2 ¶ 2  “Consequently, if an intrinsic stress is applied in the deposited oxide [i.e., an intrinsic stress due to the oxide, as it is intrinsic to the oxide] then a mechanical moment is created in the fin and the fine is bent towards on for its sides...” – it would have been obvious in view of Senez, Senez 2, and Gencer to have used the simulation model of Senez and Senez 2 in a similar manner as Gencer by applying it to FinFETs, this would have included performing the steps as taught by Senez/Senez 2 for a device with a plurality of FinFETs such as shown in Gencer)
and second FinFETs (The combination of Senez, Senez 2, and Gencer as cited above teaches this – this is part of applying the technique of Senez/Senez 2 for a device with a plurality of FinFETs as shown in Gencer)
estimating, by the computer system, by simulation and in dependence upon the set of oxidizing conditions, a second depth by which the oxidation process converts the second starting surface material to the second oxide material orthogonally to the second starting surfaces at each respective one of a plurality of surface points on the second starting surfaces in the three-dimensional model prior to the oxidation process;(The combination of Senez, Senez 2, and Gencer as cited above teaches this – this is part of applying the technique of Senez/Senez 2 for a device with a plurality of FinFETs as shown in Gencer – see the relied upon portions of Senez above which teaches this step for a first device, wherein in view of Gencer it would have been obvious that this step is performed for each FinFET [i.e., oxidizing each FinFET followed by the stress-strain analysis as taught by Senez above])
simulating, by the computer system, an etching operation based on the set of oxidizing conditions, the second starting surface material at each of the plurality of surface points to the second depth in the three-dimensional model and (The combination of Senez, Senez 2, and Gencer as cited above teaches this – this is part of applying the technique of Senez/Senez 2 for a device with a plurality of FinFETs as shown in Gencer – see the relied upon portions of Senez above which teaches this step for a first device, wherein in view of Gencer it would have been obvious that this step is performed for each FinFET [i.e., oxidizing each FinFET followed by the stress-strain analysis as taught by Senez above]), wherein Senez 2 as cited above teaches that this includes an etching step – in addition, Gencer, § 5 ¶ 1: “First the fin is patterned using an RIE-like etch algorithm...” resulting in “Fig. 7” – similar to Senez 2 which uses “RIE” (§ II.A of Senez 2) for the etching step)
replacing, by the computer system, [the second starting surface material] with the second oxide material to the second depth;(The combination of Senez, Senez 2, and Gencer as cited above teaches this – this is part of applying the technique of Senez/Senez 2 for a device with a plurality of FinFETs as shown in Gencer – see the relied upon portions of Senez above which teaches this step for a first device, wherein in view of Gencer it would have been obvious that this step is performed for each FinFET [i.e., oxidizing each FinFET followed by the stress-strain analysis as taught by Senez above])
determining, by the computer system, an initial mechanical stress and strain field in the three- dimensional model in dependence upon the first and second depths and first and second expansion ratios by which a given depth of the first and second surface materials respectively, expand orthogonally to the first and second starting surfaces upon application of the oxidation process;(The combination of Senez, Senez 2, and Gencer as cited above teaches this – this is part of applying the technique of Senez/Senez 2 for a device with a plurality of FinFETs as shown in Gencer – see the relied upon portions of Senez above which teaches this step for a first device, wherein in view of Gencer it would have been obvious that this step is performed for each FinFET [i.e., oxidizing each FinFET followed by the stress-strain analysis as taught by Senez above])
calculating, by the computer system, based at least in part on the equilibrium mechanical stress and strain field, and as compared to a state of the first and second FinFETs prior to the oxidation process, deformations of the integrated circuit device including deformation of the first FinFET and deformation of the second FinFET;(The combination of Senez, Senez 2, and Gencer as cited above teaches this – this is part of applying the technique of Senez/Senez 2 for a device with a plurality of FinFETs as shown in Gencer – see the relied upon portions of Senez above which teaches this step for a first device, wherein in view of Gencer it would have been obvious that this step is performed for each FinFET [i.e., oxidizing each FinFET followed by the stress-strain analysis as taught by Senez above] – wherein Senez, as cited above, e.g. § 2 teaches that the 3rd step is “deformation of the entire structure” and also see § D of Senez on page 722 and elsewhere – in regards to the deformations including deformations of the FinFETs, this would have been obvious in view of the combination – i.e., by applying the process of Senez/Senez 2 to a structure such as Gencer’s FinFETs for a similar simulation it would have been obvious to simulate the deformations of each FinFET, e.g. Gencer, figures 1, 6 and 13)
	comparing the deformation of the first FinFET to the second FinFET to determine a physical condition of the integrated circuit device;(The combination of Senez, Senez 2, and Gencer as cited above teaches this  - wherein Gencer shows this comparison in  figures 1, 6, and 13, and discusses it, e.g. see § 5 ¶ 2 as cited above – “the fin is bent” based on the “intrinsic stress” in the “oxide” and provides clarification on page 112 col. 1 ¶ 2 “Simulations of more than one fins are possible”, e.g. see figure 13 which shows the effect of “Fin bending behavior of irregularly spaced fins” [example of a comparison of the deformations of the plurality of FinFETs, wherein this determines the condition of the device as “Fin bending behavior”]


In addition, the KSR rationale of “Known Work in One Field of Endeavor May Prompt Variations of It for Use in Either the Same Field or a Different One Based on Design Incentives or Other Market Forces if the Variations Are Predictable to One of Ordinary Skill in the Art” also applies as:
(1) a finding that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product);  The FinFET is a similar/analogous device – this is merely the structure of the device being simulated by the claimed simulation technique
(2) a finding that there were design incentives or market forces which would have prompted adaptation of the known device (method, or product);  Gencer, as cited above in § 1 teaches that “FinFETs have become quite popular...”, i.e. market forces have prompted adaptation of the known device, e.g. “several foundries and IDMs moving to FinFET technology for their most advanced node...”
The FinFET is merely the structure of device being simulated, it’s a known variation 
(4) a finding that one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art; Again, as per Gencer, § 1, “FinFETs have become quite popular” – one of ordinary skill could have implemented the simulation method of Senez/Senez 2 for the structure of a FinFET by changing the structure being used for simulation to the claimed variation of FinFETs and would have found this predictable to do so as FinFETs are “quite popular”

Senez, as modified by Senez 2 and Gencer, does not explicitly teach:
... replacing the etched first starting surface material with a gas or vacuum; 
	replacing, by the computer system, the gas or vacuum with the first oxide material...
	... replacing the etched second starting surface material with a gas or vacuum;
	replacing, by the computer system, the gas or vacuum with the second oxide material to the second depth;...

Strecker, as taken in combination above, teaches: 
... replacing the etched first starting surface material with a gas or vacuum; (Strecker, page 297, col. 1, ¶ 3: “In order to emulate the sequential creation of different regions of the geometry, some of the regions have their material temporarily changed to gas during process steps where those regions should not yet exist e.g. at the LDD implantation or poly-gate re-oxidation steps.”) 
	replacing, by the computer system, the gas or vacuum with the first oxide material... (Strecker, page 297, col. 1, ¶ 3: “In order to emulate the sequential creation of different regions of the geometry, some of the regions have their material temporarily changed to gas during process steps where those regions should not yet exist e.g. at the LDD implantation or poly-gate re-oxidation steps.” – as this is “temporarily” a skilled person would have understood that this was later followed by replacing the “gas” with a material, e.g. for the “re-oxidation steps” it would have been oxide) 
	... replacing the etched second starting surface material with a gas or vacuum; (Strecker, as cited above, and as taken in combination above – Gencer as relied upon above teaches applying the method to a plurality of 3D FinFETs)
	replacing, by the computer system, the gas or vacuum with the second oxide material to the second depth;...(Strecker, as cited above, and as taken in combination above – Gencer as relied upon above teaches applying the method to a plurality of 3D FinFETs)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on a system for optimizing oxidation steps such as for FinFETS with the teachings from Strecker on a “A moving grid algorithm is presented for simulation of 3D oxidation processes” wherein this includes “temporarily” replacing material with a “gas” (Strecker, page 297, col. 1).  The motivation to combine would have been that “The oxidation scheme, described below 


Regarding Claim 2
Senez teaches: 
	The method of claim 1, wherein the first starting surface material includes one or more of silicon,... (Senez, abstract, teaches the starting surface material is “silicon” also see figure 4)

Senez 2 teaches:
	a silicon alloy, and polysilicon (Senez, page 5578, section B, ¶ 1, teaches a stress model for “polysilicon” and “titanium and cobalt thermal silicides” [silicon alloys])

Regarding Claim 3
Senez teaches:
	The method of claim 1, wherein in the first and second FinFETs prior to the oxidation process, at least one of the first starting surfaces includes an initial layer of oxide superposing the first starting surface material. {00814087.DOCX }3U.S. Appl. No.: 15/679,082SYNP 2877-2 Amendment dated August 6, 2021(2877US02) Response to Final OA/AA with RCE  (Senez, figure 4, shows that there is an “old oxide” layer [initial layer of oxide superposing the starting surface material, also see figure 2)

Regarding Claim 4
Senez teaches:
	The method of claim 1, wherein the set of oxidation conditions includes one or more of:
	temperature during the oxidation process, atmospheric pressure during the oxidation process, diffusants, availability of diffusants, thickness of an initial oxide layer, and a time duration of the oxidation process.  (Senez, table 2 as cited above teaches that the oxidation conditions include “temperature”, in addition see section IV which teaches that “pressure [atmospheric pressure] and oxidizing ambient of the process” are also included, also see page 726 col. 1, ¶ 4 which teaches “The simulated process includes the depositions of 18 nm of pad oxide [example of an initial oxide layer with a thickness], 50 nm of polysilicon buffer, and 250 nm of nitride mask [31]. The oxidation is performed at 950°C to grow 0.7 pm of final field oxide. [example of temperature]”, and see page 726 col. 1, ¶ 2 which teaches using “wet oxidation at atmospheric pressure” [example of the pressure during oxidation, and the diffusants as wet oxidation uses water])

Regarding Claim 5
Senez teaches:
	The method of claim 1, wherein the set of oxidation conditions includes one or more diffusants of oxygen ions, oxygen molecules, water molecules and hydroxide ions.  (Senez, page 726, col. 1, ¶ 2 teaches that the system is being applied to “wet oxidation” – this is oxidation using water molecules)

Regarding Claim 10.
Senez teaches:
	The method of claim 1, wherein determining an initial mechanical stress and strain field comprises:
	computing strain in the first oxide material in dependence upon oxide volume reduction arising from compressing the first oxide material into a volume of the first starting surface material replaced in the first step of replacing, by the computer system, the first starting surface material;(Senez, as cited above teaches this – Senez, figure 2 shows that the system determines a “compressive initial strain condition” [including a stress-strain relation, see above] due to compressing the oxide into the volume of the starting material before the expansion of the oxide)
	and computing stress in the first oxide material in dependence upon the strain in the first oxide material. (Senez, as cited above teaches this – Senez, figure 2 shows that the system determines a “compressive initial strain condition” [including a stress-strain relation, see above] due to compressing the oxide into the volume of the starting material before the expansion of the oxide – this is then used for additional stress-strain modelling as the system advances in time to simulate the oxidation process, i.e. this is the “initial” stress-strain relationship, and the system computes additional stress-strain relations after this depending on the strain in the oxide)

Regarding Claim 11.
Senez teaches:
wherein calculating in the three-dimensional model an equilibrium mechanical stress and strain field based on the initial mechanical stress and strain field comprises solving a set of [2D] partial differential equations (Senez, section D on page 722 teaches that the “stress/strain relation is modeled by Hook’s law” and provides an example in the “(,) plane”, e.g. equations 5-7 are 2D partial differential equations solved for stress modelling)

Strecker teaches: 
3D partial differential equations (Strecker, page 300, col. 1, ¶ 3: “A special very robust linear solver is used to solve the stress equations in 2D and 3D.”)

Regarding Claim 12.
Gencer teaches: 
	The method of claim 1, wherein the first FinFET is adjacent to the second FinFET. (Gencer, see figures 1, 6, and 13 as cited above – the FinFETs are adjacent to each other)

Regarding Claim 13.
Gencer teaches: 
	The method of claim 1, wherein determining the physical condition of the integrated circuit device comprises determining if the first and second FinFETs are conjoined. (Gencer, see figure 13 – this shows in the middle figure that the FinFETs are nearly conjoined for the interior 

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 1 above. 
The distinction in statutory category would have been taught by at least Senez as relied upon, which teaches a computer-implemented method, e.g. Senez § 1 ¶ 1: “computing time” and § 3.A ¶ 1: “computation time” – a skilled person would have inferred that Senez was using a computer.

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 16
Claim 16 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 17
Claim 17 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 18
Claim 18 is rejected under a similar rationale as claim 5 above. 

Regarding Claim 23
Claim 23 is rejected under a similar rationale as claim 10 above. 

Regarding Claim 24.
Claim 24 is rejected under a similar rationale as claim 11 above. 


Regarding Claim 25
Claim 25 is rejected under a similar rationale as 12 above. 

Regarding Claim 26
Claim 26 is rejected under a similar rationale as 13 above. 

Regarding Claim 27
Claim 27 is rejected under a similar rationale as claims 1 and 14 above. The distinction in statutory category would have been taught by at least Senez as relied upon, which teaches a computer-implemented method, e.g. Senez § 1 ¶ 1: “computing time” and § 3.A ¶ 1: “computation time” – a skilled person would have inferred that Senez was using a computer.
and having a vertical dimension that is larger than at least one lateral dimension of the FinFET;” is taught by Gencer, as relied upon above – e.g., Gencer figures 1, 6 and 13 show this – the FinFETs are fins which are taller than they are wide)


Regarding Claim 40
Claim 40 is rejected under a similar rationale as claims 1 and 14 above. The distinction in statutory category would have been taught by at least Senez as relied upon, which teaches a computer-implemented method, e.g. Senez § 1 ¶ 1: “computing time” and § 3.A ¶ 1: “computation time” – a skilled person would have inferred that Senez was using a computer.

Regarding Claim 53.
Gencer teaches:
	The method of claim 1, wherein the first depth is constant for the first starting surface of the first FinFET and the second depth is constant for the second starting surface of the second FinFET. (Gencer, § 3 teaches that the oxide is “asymmetrical” – it would have been obvious to also perform a similar simulation for symmetrical oxide such as “to verify the validity of the simulations for fin bending due to [symmetrical] deposition”, and see § II which clarifies on the conditions of “symmetric” oxidation, e.g. by increasing the spacing between the FinFETs it would have been obvious that the oxidation would have then been “symmetric”  -wherein § II also clarifies that “FinFETs are usually manufactured not as a single fin, but in multiple fins...” 

Claim 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Gencer et al., “Fin Bending due to Stress and its Simulation”, 2013 and in further view of Strecker et al., “A 3D moving grid algorithm for process simulation”, 2006 and in further view of Quirk et al., “Semiconductor Manufacturing Technology”, Chapter 10, “Oxidation”, 2001, PowerPoint. 

Regarding Claim 6
Senez, as modified above by Senez 2 and Gencer and Strecker, does not explicitly teach:
	The method of claim 1, wherein the set of oxidation conditions includes a plurality of subsets of oxidation conditions applicable at different times in the oxidation process. 

Quirk teaches:
The method of claim 1, wherein the set of oxidation conditions includes a plurality of subsets of oxidation conditions applicable at different times in the oxidation process.  (Quirk, slide 39, table 10.6, reproduced below, provides a “process recipe for Dry [thermal] oxidation” 

    PNG
    media_image2.png
    695
    1014
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on system for optimizing the process flow for oxidation based on stress modelling with the teachings from Quirk on process flows for oxidation. The motivation to combine would have been that a “recipe” for thermal oxidation is typically performed with multiple steps with varying conditions, as evidenced by Quirk, and as such it would have been obvious that a system to optimize the oxidation process flow would optimize each step in the flow as part of the optimization, i.e. applying the system for optimizing process flow during oxidation to a multi-step process flow would have improved the ability of the system to optimize for a wider variety of process flows. 


Regarding Claim 19.
	Claim 19 is rejected under a similar rationale as claim 6 above. 

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Gencer et al., “Fin Bending due to Stress and its Simulation”, 2013 and in further view of Strecker et al., “A 3D moving grid algorithm for process simulation”, 2006 and in further view of Poncet, “Finite-Element Simulation of Local Oxidation of Silicon”, 1985. 


Regarding Claim 7
Senez, as modified above by Senez 2 and Gencer and Strecker, does not explicitly teach:
	The method of claim 1, wherein estimating the first depth by which the oxidation process converts the first starting surface material to the first oxide material orthogonally to the first starting surface at each respective one of a plurality of surface points on the first starting surfaces, comprises:
	estimating the first depth at a particular point on a particular starting surface, by simulation and in dependence upon the set of oxidizing conditions;
and estimating the first depth at a plurality of additional points on the particular starting surface in dependence upon the estimated first depth at the particular point. 

Poncet teaches: 
	The method of claim 1, wherein estimating the first depth by which the oxidation process converts the first starting surface material to the first oxide material orthogonally to the first starting surface at each respective one of a plurality of surface points on the first starting surfaces, comprises:
	estimating the first depth at a particular point on a particular starting surface, by simulation and in dependence upon the set of oxidizing conditions;(Poncet, section 2.2 on page 43, teaches that in some cases the “simple generalization of the Deal and Grove model…proves inadequate” such as the case in figure 2, points A and B, wherein the “interface contains ‘singular’ points”, and for these cases the method described in section 2.2 is applied in which the boundary is turned into “segments” wherein each segments is calculated independently, specifically that “when the silicon dioxide layer is quite uniform and planar [smooth], the curvilinear abscissa….can be replaced by the ordinary abscissa” in which the velocity of the interface is given as “one-dimension”, in summary Poncet teaches that for planar and uniform [smooth] surfaces the “curvilinear” function of the boundary is replaced by a “one-dimensional” boundary, i.e. the change in depth during oxidation is determined at any point along the boundary to determine the depth for the entre boundary,  for more details refer to page 45-46, section 3.2, which details on the algorithm, specifically that a “mesh-point” on the boundary is used to approximate the “neighbors” along the boundary [other points along the 
	and estimating the first depth at a plurality of additional points on the particular starting surface in dependence upon the estimated first depth at the particular point.  (Poncet, as cited above – Poncet uses a “singular” point to estimate the depth/growth of the oxide for an entire boundary)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on simulating the oxidation of silicon based on the Deal-Grove model with the teachings from Poncet on “natural extensions of the classical Deal and Grove model” (Poncet, page 41, column 2, ¶ 2). The motivation to combine would have been that the “extensions” from Poncet would have provided an improvement to simulation speed for “uniform and planar” silicon dioxide layer growth while still accurately handling cases of “nonplanar dioxide layer” such as shown in figure 2. 

Regarding Claim 20.
	Claim 20 is rejected under a similar rationale as claim 7 above. 

Claims 8-9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Gencer et al., “Fin Bending due to Stress and its Simulation”, 2013 and in further view of Strecker et al., “A 3D moving grid algorithm for process simulation”, 2006 in view of Hoffman et al., “On 2D/3D Numerical Oxidation Modeling: Calibration and Investigation of Silicon Crystal Orientation Effect on Stresses in Shallow Trench Isolations”, 2000 and in further view of Simonka et al., “Three-Dimensional Growth Rate Modeling and Simulation of Silicon Carbide Thermal Oxidation”, Oct. 2016

Also, Hoffman is explicitly a modification of Senez, and Senez is a co-author of Hoffman, i.e. these are already combined (see Hoffman, page 1, col. 2, ¶ 2). 

Regarding Claim 8
Senez, as modified above by Senez 2 and Gencer and Strecker, does not explicitly teach:
	The method of claim 1, wherein estimating the first depth by which the oxidation process converts the starting surface material to the first oxide material orthogonally to the first starting surface at each respective one of a plurality of surface points on the first starting surfaces, comprises:
estimating the first depth at first and second points on respectively first and second different ones of the first starting surfaces, the first and second different ones of the first starting surfaces having first and second different surface orientation, by simulation and in dependence upon the set of oxidizing conditions;
	and estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points. {00814087.DOCX }4U.S. Appl. No.: 15/679,082SYNP 2877-2 Amendment dated August 6, 2021(2877US02) Response to Final OA/AA with RCE 

Hoffman teaches:
	The method of claim 1, wherein estimating the first depth by which the oxidation process converts the starting surface material to the first oxide material orthogonally to the first starting surface at each respective one of a plurality of surface points on the first starting surfaces, comprises:
	estimating the first depth at first and second points on respectively first and second different ones of the first starting surfaces, the first and second different ones of the first starting surfaces having first and second different surface orientation, by simulation and in dependence upon the set of oxidizing conditions;(Hoffman, abstract, teaches a “3D...oxidation model” such as for “STI” with a “three-dimensional structure” wherein section II of Hoffman, ¶ 2 explicitly cites the Senez reference – this is reference # 5, i.e. Hoffman is a 3D extension of the 2D oxidation model in Senez, also see page 2, col. 2, ¶ 1 which teaches that the “algorithm” is “extended just as it is in 3D” – then see section 5 which accounts for “the effect of crystal orientations” during oxidation including the “anisotropy of the silicon elastic tensor and the orientation-dependent oxidation rates”, e.g. see figure 8, there is a first and second starting surface of the 100 and 011 orientation)
	and estimating the first depth at a third point on a third starting surface having a third surface orientation,... {00814087.DOCX }4U.S. Appl. No.: 15/679,082SYNP 2877-2 Amendment dated August 6, 2021(2877US02) Response to Final OA/AA with RCE (Hoffman, as cited above, teaches accounting for starting surfaces – this also includes “the diagonal” at corners which is the “111”, i.e. this includes simulating 3 different surface orientations for each of 3 different surfaces)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on system for oxidation modeling with the teachings from Hoffman on extending the oxidation model of Senez to 3D including accounting for orientation effects. The motivation to combine would have been that “The benefit of the extension to three dimensions, to account for effects such as those at corners in shallow trench isolation structures, has been demonstrated. Finally, by considering the anisotropy of silicon, it has been shown that the stresses can be reduced by simply changing the alignment of the pattern edges.” (Hoffman, section 6)
Also, Hoffman is explicitly a modification of Senez, and Senez is a co-author of Hoffman, i.e. these are already combined (see Hoffman, page 1, col. 2, ¶ 2). 

Senez, as modified above, does not explicitly teach:
estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points.

Simonka teaches: 
estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points.(Simonka, abstract, teaches “we propose a direction dependent interpolation method for computing oxidation growth rates for three-dimensional problems. We use our method together with available one-dimensional oxidation models to simulate three-dimensional crystal orientation dependent 4H- and 6H-SiC oxidation processes.” and then see section II for details on the “interpolation” function – “we propose an interpolation method to obtain oxidation rates for arbitrary crystal directions according to four known growth rate values.”, i.e. Simonka teaches an “interpolation” method to determine the “oxidation growth rates” [example of depth] based on the crystal orientations – see figures 1 and 2 – this is interpolating from known surfaces/faces to “arbitrary” surfaces [including a third starting surface], “e.g., the trench design of a U-groove MOSFET, where the oxide is located on all crystallographic planes” , e.g. see section 3 wherein the “growth rate for the ... m-face [third surface] was approximated [by “interpolation”] according to the ratio between the final oxide thicknesses on different crystallographic faces”)




Regarding Claim 9
Simonka teaches:
	The method of claim 8, wherein estimating the first depth at the third point comprises performing an interpolation function in dependence upon the third surface orientation relative to at least the first and second surface orientations. (Simonka, abstract, teaches “we propose a direction dependent interpolation method for computing oxidation growth rates for three-dimensional problems. We use our method together with available one-dimensional oxidation models to simulate three-dimensional crystal orientation dependent 4H- and 6H-SiC oxidation processes.” and then see section II for details on the “interpolation” function – “we propose an interpolation method to obtain oxidation rates for arbitrary crystal directions according to four known growth rate values.”, i.e. Simonka teaches an “interpolation” method to determine the “oxidation growth rates” [example of depth] based on the crystal orientations – see figures 1 and 2 – this is interpolating from known surfaces/faces to “arbitrary” surfaces [including a third starting surface], “e.g., the trench design of a U-groove MOSFET, where the oxide is located on all crystallographic planes” , e.g. see section 3 wherein the “growth rate for the ... m-face [third surface] was approximated [by “interpolation”] according to the ratio between the final oxide thicknesses on different crystallographic faces” – the technique is interpolating in dependence upon the third surface orientation relative to the other known orientations, e.g. see equation 8 which teaches the “fixed growth rates” and interpolates to an arbitrary relative to the “fixed”, also see equation 9)

Regarding Claim 21.
Claim 21 is rejected under a similar rationale as claim 8 above. 

Regarding Claim 22.
Claim 22 is rejected under a similar rationale as claim 9 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avci et al. "Three-dimensional TCAD process and device simulations." 2006 16th Biennial University/Government/Industry Microelectronics Symposium. IEEE, 2006. This is another publication by Strecker et al., on related to the relied upon reference – see page 43 for a section on the omega-type “FinFET” – see fig. 15, which is part of fig. 3 of the relied upon  The lines in the ambient area show the region boundaries of what will later be the spacers. During the poly-reoxidations these regions are assigned the material property "gas"
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                    /BORIS GORNEY/                                                               Supervisory Patent Examiner, Art Unit 2147